Citation Nr: 0514862	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).   

Procedural History

The veteran served on active duty from September 1942 to 
November 1945.  Evidence of record indicates that the veteran 
served on combat flight missions during World War II.  The 
veteran died in September 1987.  The appellant is his 
surviving spouse. 

The RO received the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in 
September 2001.  In a July 2002 rating decision, the RO 
denied the claim.  The appellant disagreed with the July 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in June 2003.  

This matter was previously before the Board in May 2004.  At 
that time it was remanded to the VA Appeals Management Center 
(AMC) for additional development.  That development has now 
been completed, and in April 2005 the AMC issued a 
Supplemental Statement of the Case (SSOC).  The matter was 
then returned to the Board for further appellate proceedings.   




FINDINGS OF FACT

1.  The veteran was exposed to harsh conditions and extreme 
temperatures during aerial combat in World War II.

2.  The veteran died in September 1987 at the age of 75 due 
to atrial flutter with circulatory embarrassment and 
collapse, due to or as a consequence of atherosclerotic heart 
disease and chronic obstructive pulmonary disease (COPD).  
  
3.  The medical evidence of record does not indicate that the 
veteran's COPD was attributable his military service or any 
incident thereof, including his exposure to extreme 
conditions during service.  


CONCLUSION OF LAW

A disability which was incurred as a result of the veteran's 
active military service did not cause or substantially or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection of the 
veteran's cause of death under 38 U.S.C. § 1310.  
Essentially, she contends that the veteran's COPD and his 
resulting death were caused by exposure to extreme weather 
conditions during service.  

In the alternative, the appellant contends that the veteran's 
tobacco use caused his COPD and that his tobacco use is 
service related.  However, service connection may not be 
granted for diseases resulting from in-service tobacco use.  
See 38 U.S.C.A. § 1103 (West 2004).

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The relevant law and regulations will then be 
briefly set forth. Finally, the Board will provide a factual 
background, analyze the appellant's claims and render a 
decision for each.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable to the instant case, the implementing regulations 
are also effective November 9, 2000.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the appellant 
was notified by the April 2003 Statement of the Case (SOC) 
and the May 2003, November 2003, February 2004 and April 2005 
Supplemental Statements of the Case (SSOC) of the pertinent 
law and regulations and of the need to submit additional 
evidence on her claim.  

More significantly, letters were sent to the appellant in 
November 2001 and June 2004 which were specifically intended 
to address the requirements of the VCAA.  These letters 
explained in detail the evidence needed to establish a 
successful claim for service connection of the veteran's 
cause of death.  These letter notified the appellant that in 
order to establish service connection for the veteran's cause 
of death she needed to submit evidence of the "cause of 
death", evidence of "an injury disease or other event in 
service" and evidence establishing a relationship between 
the cause of death and the event in service.  [See November 
2001 letter, page 1].  Thus, these VCAA letters along with 
the SOC and the SSOCs not only notified the appellant of the 
evidence already of record, but also notified her 
specifically of the additional evidence that was needed in 
her case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
June 2004 VCAA letter, the appellant was informed that VA 
would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records or records 
from other Federal agencies."  Additionally the letter 
advised that "VA is responsible for getting...relevant records 
held by any Federal agency."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the appellant in its June 2004 letter that 
she was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them."  

The June 2004 letter from the RO to the appellant 
specifically notified her that VA was responsible for 
obtaining relevant records from any federal agency.  The 
appellant was informed that VA would make reasonable efforts 
to obtain relevant records not held by a federal agency.  The 
appellant was informed of the actions she was to take to 
ensure that the record was complete so that all relevant 
evidence could be obtained.  [June 2004 letter, pages 1, 4.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter included notice 
that the appellant should notify VA about "any other 
evidence or information that you think will support your 
claim."  The letter further advised that "If you have any 
additional evidence in your possession that pertains to your 
claim, please send it to us."  The appellant responded in 
writing in June 2004 that she had no further evidence to 
submit to VA.  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that these documents properly notified the 
appellant and her representative of the information not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  

The Board notes that the June 2004 letter expressly notified 
the appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
appellant's claim was next adjudicated by the Agency of 
Original Jurisdiction (AOJ) through the VA Appeals Management 
Center (AMC) in April 2005, prior to the expiration of the 
one-year period following the June 2004 notification of the 
appellant of the evidence necessary to substantiate her 
claim, does not render the notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §____), made effective from November 9, 
2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decisions in July 2002.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The Board notes, however, that the 
appellant's claim was readjudicated by the AMC in April 2005, 
after the appellant had received complete VCAA notice via the 
June 2004 letter.  Thus, any concerns expressed in Pelegrini 
have been rectified.  See Mayfield v. Nicholson, 19 Vet.App. 
__, __, No. 02-1077, slip op. at 28-29 (Apr. 14, 2005), 
[notice provided after initial RO decision can essentially 
cure the error in the timing of notice].

In short, the Board finds that the appellant received 
adequate notice regarding the evidence needed to substantiate 
the claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, private medical records from the identified 
hospital, private treatment records and a series of lay 
statements.  In June 2004 the appellant advised in writing 
that all available medical records had been obtained by the 
RO.  Finally, a VA Medical Opinion was obtained in August 
2004 pursuant to the Board's May 2004 remand.

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The appellant and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  The appellant has been advised of 
her options for hearings and presenting sworn testimony.  In 
her June 2003 appeal, the appellant advised VA that she did 
not want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2004).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Factual Background

The veteran's service medical records have been obtained and 
associated with his claims folder.  They are pertinently 
negative for any treatment for or complaint of COPD.  The 
veteran's lungs were termed "normal" at his October 1945 
separation examination.  

In November 1945, the veteran filed a claim of entitlement to 
service connection of disabilities of his back and hips.  
There is no indication that the veteran was suffering from 
COPD or any lung condition at that time.  

There are no pertinent medical records until nearly four 
decades after service.  
September 1984 private treatment records indicate a diagnosis 
of COPD.  
A 20-30 pack year smoking history was documented.  A 
September 1985 discharge summary from a private hospital 
indicates a diagnosis of COPD.  

The veteran's death certificate indicates that the veteran 
died in September 1987 from atrial flutter due to 
Atherosclerotic heart disease and COPD.   

An August 2001 letter from Dr. W.B. states his opinion that 
heart disease and COPD caused the rapid heartbeat which led 
to the veteran's death.  Dr. W. B. noted that the veteran was 
a dialysis patient, but concluded that heart disease and COPD 
were the major factors underlying the veteran's cause of 
death.  

A February 2003 letter of Dr. A.H. indicates that all records 
relating to his treatment of the veteran have been destroyed 
but that he began treating the veteran in the "late 1970s, 
or no later than the early 1980s."  Dr. H. advised that he 
treated the veteran for COPD and believed that COPD was a 
contributing factor to the veteran's death.  

In a May 2003 appeal, the appellant asserted that the veteran 
had received treatment for COPD within 6 months of his 
release from service.  She further contended that this 
treatment was provided by Dr. H or Dr. C.  The appellant had 
previously advised VA that Dr. H. was deceased and his 
records were unavailable.  No further information was 
provided as to Dr. C.'s records.  

In an additional statement from the appellant in July 2003, 
the appellant again asserted that the veteran has treated 
consistently from service until his death but that the 
physicians were all deceased or retired and their records 
were therefore unavailable.  The appellant further 
acknowledged that there was not of record a diagnosis of COPD 
until 1984; she asserted this was because family 
practitioners in that era did not diagnose COPD.  

In September 2003 the appellant provided an additional lay 
statement in which she contended that the veteran's COPD was 
caused by exposure to extreme climate conditions, such as 
extremely cold or overly damp air and that this exposure 
during service led to the veteran's COPD.  In June 2004, the 
appellant submitted another lay statement.  In it, she 
contended that the veteran's smoking behavior was initiated 
during service.  

Pursuant to the Board's may 2004 remand, in August 2004, the 
veteran's claims folder was referred to a physician for a 
medical opinion as to whether or not the veteran's COPD was 
more likely related to exposure to extreme climate conditions 
during service or to smoking.  Dr. M.Z., based upon his 
review of the veteran's service medical records, post-service 
medical records, lay statements submitted by the appellant 
and the appellant's contentions concluded that it was not 
more likely than not that the veteran's COPD was caused by 
exposure to extreme conditions in service.  Dr. Z. noted that 
if the veteran's COPD were related to extreme climate 
conditions, the onset of the condition would have been noted 
more immediately than as indicated in the medical evidence of 
record.  Additionally, Dr. Z. noted that it is more likely 
than not in general for COPD to manifest from smoking 
behavior.  Therefore, Dr. Z. concluded that the veteran's 
COPD was "more likely" caused by tobacco use.  

The appellant has offered her own lay statement as well as 
statements from acquaintances of the veteran including J.B., 
C.W., Professor M.E.R., E.W.F., C.L.W. and V.N.S to assert 
that the veteran had no respiratory conditions upon his entry 
into service and that once the veteran returned home, he 
suffered from respiratory diseases.

Analysis

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the appellant's contention 
that the veteran's COPD was caused by exposure to extreme 
climate conditions during service or by any other compensable 
in-service event.

As discussed in greater detail above, in order to establish 
service connection for death, there must be (1) evidence of 
death; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and death.  
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), in-service incurrence of disease 
or injury, the 
Board will separately address the matter of disease versus 
injury.

The veteran's service medical records do not contain an 
indication that the veteran suffered from COPD or received 
treatment for it during service or for that matter for 
decades thereafter.  Accordingly, in-service incurrence of 
disease has not been met.  

However, it is undisputed that the veteran served in combat 
during World War II.    
It appears that he was a radio operator in a bombardment 
squadron.  Lay statements from C.W. and the appellant include 
the assertion that the veteran was exposed to extreme cold 
temperatures and humid conditions during combat flight 
missions.  The Board has no reason to doubt this.  See 38 
U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  Element (2) has therefore been 
met to that extent.  

With respect to the appellant's contentions regarding the 
veteran's in-service use of tobacco as a cause of his COPD, 
service connection on that basis is precluded as a matter of 
law.  On July 22, 1998, the Internal Revenue Service 
Restructuring and Reform Act was enacted.  That law added 38 
U.S.C.A. § 1103, which prohibits service connection for 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.  By its terms, 38 U.S.C.A. 
§ 1103 is applicable only to claims filed after June 9, 1998.  
See also 38 C.F.R. § 3.300 (2004).  The appellant filed her 
claim of entitlement to service connection of the veteran's 
cause of death in September 2001.  Therefore, service 
connection on the basis of tobacco use is precluded.  
Accordingly, tobacco use cannot be considered as an in-
service injury for the purposes of this appeal.  

With respect to element (3), medical nexus, as noted above, 
in order to make out a successful claim for the cause of the 
veteran's death the appellant must show that a service-
connected disability caused substantially or materially 
contributed to the veteran's cause death.  

There is of record one competent and probative medical nexus 
opinion concerning the matter at hand, the August 2004 VA 
opinion.  

While noting that exposure to cold could conceivably have 
been a factor in the veteran's development of COPD, Dr. M.Z. 
went on to conclude that if such were the case the veteran 
should have experienced a much earlier onset of COPD than as 
shown by the medical evidence of record.  Dr. M.Z. concluded 
that it was more likely that it was the veteran's tobacco 
use, and not environmental exposure, which caused the COPD.  
In so concluding, Dr. M.Z. noted the length of the veteran's 
smoking history; he concluded that the timing of the onset of 
the veteran's COPD was more consistent with COPD brought on 
by smoking.  For those reasons, the veteran's fatal COPD was 
not determined by the doctor to be related to the veteran's 
service.  

There is no medical opinion to the contrary.  The Board is 
aware of the opinions of Dr. A.H. and Dr. W.B. submitted by 
the appellant.  However, these opinions indicate only that 
COPD caused the veteran's death without including any 
indication that COPD was in any way related to his  military 
service.  Therefore, those opinions are not probative as to 
the crucial matter of medical nexus.

The appellant has submitted her statement and the statement 
of C.W., which assert that the veteran's COPD was related to 
exposure to extreme conditions during service.  However, it 
is now well settled that lay persons such as the appellant 
and C.W. are not competent sources of medical evidence 
concerning the diagnosis or etiology of a disease.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992)
[a lay person without medical training is not competent to 
comment on medical matters]; see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, these lay statements do not satisfy 
element (3).  

The appellant has further argued that the veteran suffered 
from the onset of COPD no later than 6 months after the 
veteran's release from service.  She has further contended 
that the veteran began receiving treatment for COPD in the 
1940s but that these records are no longer available.  The 
Board has therefore given thought as to whether continuity of 
symptomatology is demonstrated after service.  See 38 C.F.R. 
§ 3.303(b) and Savage v. Gober, 10 Vet. App. 488 (1997).  

As discussed above, the appellant is not competent either to 
diagnose COPD or to speculate on its date of onset.  See 
Espiritu, supra.  The Board has therefore reviewed the 
medical evidence as a whole.

The service medical records indicate that on the veteran's 
October 1945 separation examination his lungs were normal.  
Moreover, and significantly, the veteran filed a claim of 
entitlement to service connection of a back and hip condition 
in November 1945.  At the time of his submission of that 
claim, the veteran did not assert that he was experiencing 
any difficulty with his lungs or breathing.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim]  There is no medical evidence 
indicating that any lung problems existed for many decades 
after service.  Therefore, the contemporaneous evidence of 
record does not demonstrate that the veteran suffered from a 
lung condition immediately after service, as has been 
contended by the appellant.  

There is no competent medical evidence of the veteran seeking 
treatment for a lung disease until, at the earliest the 
"late 1970s" as per Dr. H.  Indeed, Dr. H.'s February 2003 
statement indicates that he recalled that the veteran's 
respiratory difficulties were associated with treatment of 
non-service connected bladder cancer, not from a long-
standing lung condition or an established diagnosis of COPD.  
Moreover, once COPD was identified in 1984 there is nothing 
in the medical records to indicate that it dated back to 
shortly after the veteran left military service. 

In short, there is no objective medical evidence whatsoever 
which suggests that the veteran's COPD existed continuously 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. 

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that it clearly held in Savage that the 
continuity of symptomatology provisions of section 3.303 do 
not relieve a claimant of the burden of providing a medical 
nexus.  
As discussed above, such medical nexus evidence is lacking in 
this case.  [The Board observes in passing that a similar 
holding applies with respect to the necessity for medical 
nexus evidence in cases in which in-service injury is 
presumed due to the combat provisions.  See Libertine, 
supra.] 

The Board wishes to make it clear in this connection that it 
has no reason to doubt the appellant's sincerity.  It is not 
necessarily unreasonable for a lay person to draw the 
conclusion that exposure to harsh conditions during combat, 
specifically to extreme cold and humidity in the air, would 
result in COPD.  However, the evidence of record indicates 
that such was not case with respect to the veteran's fatal 
illness.  
 
As discussed above, there is of record only one competent 
medical opinion concerning the relationship between the 
veteran's in-service injury and his COPD.  This opinion is 
against a finding of nexus.  Accordingly, element (3) medical 
nexus has not been met and the claim fails on that basis 
alone.  

The Board adds that it has carefully reviewed the record and 
can find no other evidence of any connection between the 
veteran's death and his military service.

In conclusion for reasons and bases expressed above, the 
board has concluded that a preponderance of the evidence is 
against the claim.  Service connection for the cause of the 
veteran's death is accordingly denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


